Title: William Beach Lawrence to James Madison, 23 January 1828
From: Lawrence, William Beach
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Legation of the United States London
                                
                                23 January. 1828
                            
                        

                        In the letter, which I had the honour to address to you on the 29th November, I mentioned that I entertained
                            strong expectations that the University of Virginia would find in Mr. Ritchie, a gentleman, who had been particularly
                            recommended to my attention, a suitable Professor of Natural Philosophy. I have now the pleasure to communicate a letter
                            from Mr Key to you, which had been left open for my perusal, together with several letters in favour of Mr Ritchie. I have
                            not seen the proposed Candidate, but, in addition to the recommendations in the enclosed papers, Professor Pattison,
                            formerly of Baltimore and now of the London University, whom I requested to make enquiries among his colleagues, has just
                            called to state that all the accounts which he has received are most favourable to Mr Ritchie—
                        I also forward herewith a letter from Mr Todd, together with the testimonials, which he has transmitted to
                            me. I have the honour to be &c 

                        
                            signed 
                                    W. B. Lawrence
                                
                        
                    